Citation Nr: 1214154	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO. 10-44 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for right side flank or shoulder disorder has been received. 

2. Whether new and material evidence to reopen a claim for service connection for an eye disorder, to include bilateral poor vision, a pterygium, and cataracts has been received. 

3. Entitlement to service connection for right side flank or shoulder disorder. 

4. Entitlement to service connection for an eye disorder, to include bilateral poor vision, a pterygium, and cataracts.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1960 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2010 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

It appears that the Veteran's claim for service connection for a right flank disorder also includes the right shoulder. By reading the discussions in July 2008 Board Decision (July 2008) and September 2009 Medical Opinion of Dr. Ortiz, it is clear that the Veteran's claimed condition has been variously described by his as affecting his right side and shoulder.  As such, it has been recharacterized as listed on the title page of this decision. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an eye disorder and entitlement to service connection for a right flank or shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for an eye disorder and service connection for a right flank or shoulder disorder were denied in a Board decision in July 2008; the Veteran did not file a timely appeal.

2. Evidence received since July 2008 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right flank and shoulder disorder and an eye disorder.

CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the claim for service connection for an eye disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2. New and material evidence has been presented to reopen the claim for service connection for a right flank or shoulder disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his eye disorder and right flank disorder both began in service.

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim. Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's application to reopen his claims for service connection for an eye disorder and service connection for a right flank disorder is required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims for service connection for an eye disorder and service connection for a right flank or shoulder disorder were denied in a July 2008 Board decision. The Veteran did not appeal and that decision is final.

Right Flank or Shoulder Disorder

The Veteran claims he injured his right side when he fell from a low altitude helicopter in Vietnam. See Veteran's Statement (May 2006). 

The claim for service connection for a right flank or shoulder disorder was denied in the July 2008 Board decision because it did not manifest until more than one year after service and there was no competent evidence that the Veteran's current right flank or shoulder disorder was related to service.  New evidence would consist of evidence suggesting a link between the Veteran's service and his current disorder.  

Previously considered records included statements from the Veteran, service treatment records, and post-service treatment records.

Evidence received since these records includes statements from the Veteran, post-service treatment records, and a September 2009 opinion from the Veteran's private provider which links the Veteran's current right flank and shoulder disorder to service.

All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim. Because evidence of a medical nexus was one element of service connection that was not previously present, it is material for the purpose of reopening the claim. Shade, supra. Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim for service connection for a right flank or right shoulder disorder.

Eye Disorder

The claim for service connection for an eye disorder was denied in the July 2008 Board decision because the Veteran's defective vision is due to refractive error, which is not a disease or injury for which VA compensation benefits may be awarded; because a pterygium of the left eye was noted on entrance into service and did not increase in severity during service; and because cataracts were not present until many years after service and were not related to any event during service.  New evidence of this nature is required to reopen this claim.  

Previously considered records included statements from the Veteran, service treatment records, and post-service treatment records.

Evidence received since these records include statements from the Veteran and post-service treatment records. It also includes a September 2009 opinion from the Veteran's private provider which states that the Veteran's pre-existing pterygium was aggravated in service.

All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim. Because evidence of aggravation of an eye disorder in service was one element of service connection that was not previously present, it is material for the purpose of reopening the claim. Shade, supra. Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim for service connection for an eye disorder.


ORDER

New and material evidence having been received; the claim for service connection for a right side flank or shoulder disorder is reopened.

New and material evidence having been received, the claim for service connection for an eye disorder, to include bilateral poor vision, a pterygium, and cataracts, is reopened.


REMAND

The Veteran contends that his right flank or shoulder disorder began in service. The Veteran claims he injured his right side when he fell from a low-altitude helicopter in Vietnam. See Veteran's Statement (May 2006). The Veteran has not been afforded a VA examination which addresses his contentions that his right flank or shoulder disorder began in service. Given that he has provided a favorable opinion from a private provider (see Opinion of Dr. Ortiz (Sept. 2009)), such examination should be scheduled. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran contends that an eye disorder began in or became worse in service. A June 1960 medical exam, performed for purposes of induction, notes the Veteran had pterygium in his left eye, but this did not disqualify him from service. At this time the Veteran's vision in both eyes was 20/20 uncorrected. An April 1962 medical exam, performed prior to the Veteran's transfer to the Army Reserve, notes the Veteran required corrective lenses to achieve 20/20 vision in both eyes. Given that he has provided a favorable opinion from a private provider (see Opinion of Dr. Ortiz (Sept. 2009)), such examination should be scheduled. McLendon, supra.

Given the amount of time that will pass during the processing of this Remand, current VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Obtain updated treatment records from the VA Medical Center in San Juan, Commonwealth of Puerto Rico (from June 2006 forward), and all associated clinics, as well as any other VA or private facility identified by the Veteran or in the record. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain updated private treatment records from any private provider identified by the Veteran, including Dr. Ortiz, Optica Buena Vision, and Dr. Santiago. Evidence of attempts to obtain these records should be associated with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his right flank or shoulder disorder. The entire claims file must be made available to the VA examiner who must obtain a comprehensive history from the Veteran. Pertinent documents should be reviewed and discussed, including:

* The Veteran's reports that he fell from a low altitude helicopter while in Vietnam, landing on his right side.  (See Veteran's statement of May 2006).  
* The September 1999 opinion of Dr. Ortiz which finds that the Veteran's right shoulder problems are due to the fall in service.

The examiner should conduct a complete history and physical and offer an opinion as to whether it is at least as likely as not (50/50 probability) that any currently diagnosed right flank or shoulder disorder had its onset in service, is related to service, or was aggravated by service or a service-connected disability.  Comment on the Veteran's reported in-service injuries and his post-service complaints.  Discuss the credibility of these statements from a medical perspective.  

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the Veteran's lay statements.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any eye disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed and discussed, including:

* A June 1960 medical exam, performed for purposes of induction, noting that the Veteran had pterygium in his left eye.
* The September 1999 statement of Dr. Ortiz, which opines that the pterygium in the left eye should have been operated on sooner; was aggravated by frequent outdoor activities; and was aggravated by exposure to ultraviolet light in service.

A comprehensive history must be obtained, and a physical examination be conducted. All relevant diagnoses should be assigned. 

Following examination, the examiner is requested to provide the following opinions:

(a) discuss whether any eye disorder, including pterygium of the left eye, clearly and unmistakably pre-existed service and, if so, whether, clearly and unmistakably, the pre-existing eye disorder was aggravated during active service beyond the normal progress of the disorder; OR, alternatively

(b) discuss whether it is at least as likely as not (50/50 probability) that the Veteran's current eye disorder had its onset in service, is related to service, or was aggravated by service or a service-connected disability.

All necessary diagnostic testing should be conducted and commented upon by the examiner. Comment on the Veteran's reported in-service injuries and his post-service complaints.  Discuss the credibility of these statements from a medical perspective.  All opinions should be supported by a clear rationale and a discussion of the Veteran's lay statements.

5. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


